Case: 18-41043      Document: 00515287854         Page: 1    Date Filed: 01/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                    No. 18-41043                    January 28, 2020
                                  Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
JERRY LENEZ BANGMON,

                                                 Plaintiff-Appellant

v.

DAMON ALEXANDER; SERGIO G. BUENTELLO; WILLIE M. RATLIFF;
GRETTA K. BENNETT; BEVERLY A. WHITE; AQUISHA GUIDRY; EDGAR
J. HULIPAS; TERRY W. SPEERS; EMILY SHORTRIDGE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:14-CV-370


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Jerry Lenez Bangmon, Texas prisoner # 1568309, appeals the September
5, 2018 judgment dismissing his remaining 42 U.S.C. § 1983 claims on
summary judgment and pursuant to 28 U.S.C. § 1915(e)(2)(B). Bangmon filed
his October 24, 2018, notice of appeal and accompanying unsworn declaration
more than 30 days after the entry of judgment. See FED. R. APP. P. 4(a)(1)(A).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-41043    Document: 00515287854        Page: 2   Date Filed: 01/28/2020


                                 No. 18-41043

      A district court may extend the time to file a notice of appeal if the
appellant moves for an extension of time within 30 days after the expiration of
the Rule 4(a)(1)(A) deadline and he shows excusable neglect or good cause.
FED. R. APP. P. 4(a)(5). The pro se declaration filed by Bangmon with his notice
of appeal, construed liberally, moves for an extension of the Rule 4(a)(1)(A)
filing deadline, and it was filed within 30 days after the expiration of that
deadline. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972). Accordingly,
Bangmon’s appeal and his pending motions are held in abeyance and the case
is REMANDED for a determination whether Bangmon’s deadline for filing a
notice of appeal is extended under Rule 4(a)(5).




                                       2